DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 9/21/2022. Applicant amended claim 1. Claims 1, 3–5, and 7–8 are pending and are examined below.
Continued examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114. Applicant's submission filed on 9/21/2022 has been entered.
Response to remarks and arguments
Applicant’s arguments and amendments filed on 9/21/2022 in regards to claim rejections under § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka et al. (US20160082937A1) in view of Besier et al. (US20190039583A1); from here on referred to as Nakaoka and Besier, respectively.
	As to claim 1, Nakaoka discloses a brake control device comprising:
a first control unit configured to control a first pressurizing mechanism capable of pressurizing a brake fluid with one pressurizing mode of a plurality of set pressurizing modes, wherein the plurality of pressurizing modes is set so that a pressurizing amount of the brake fluid with respect to an operation amount equivalent value, which corresponds to an operation amount on a brake operating member, is different from each other (“The first ECU 120 [i.e., a first control unit] [is] disposed in the first hydraulic pressure control unit 100 … The first ECU120 controls an operation of the first actuator 110.” Emphasis added; see at least ¶ 67 and Fig. 2. “The first ECU120 judges that there is a failure also when the hydraulic fluid at a proper pressure cannot be supplied from the power hydraulic pressure generator 70” That is, a failure mode is associated with a pressurizing amount of the brake fluid with respect to an operation amount equivalent value that differs from a non-failure (i.e., normal) mode. See at least ¶ 78. Examiner notes that the normal mode of operation—referred to as the brake control mode in Nakaoka—and the failure mode correspond to the broadest reasonable interpretation of pressurizing modes. Thus, Nakaoka discloses a plurality of pressurizing modes. “When the information showing the actual regenerative braking force Fa transmitted from the hybrid ECU 8 is received, the first ECU 120 calculates a target friction braking force Fb* (=F*−Fa) by subtracting the actual regenerative braking force Fa from the target total braking force F* in step S19.” That is, the first ECU, when operating in the normal mode, generates a braking force Fb* which corresponds to a certain pressurizing amount of the brake fluid with respect to an operation amount equivalent value. Emphasis added; see at least ¶ 88.);
a second control unit configured to control a second pressurizing mechanism provided separate from the first pressurizing mechanism and capable of pressurizing the brake fluid pressurized by the first pressurizing mechanism (“The second ECU 220 … [is] disposed in the second hydraulic pressure control unit 200 ….  the second ECU220 controls an operation of the second actuator 210.” See at least ¶ 67 and Fig. 2.), and
a communication line configured to transfer control information between the first control unit and the second control unit (“CAN (Controller Area Network) communication line 300.” Emphasis added; see at least ¶ 70 and Fig. 2.),
wherein the first control unit and the second control unit are configured to perform a cooperative control on the basis of the control information (See at least Fig. 3., which shows that the Second ECU coordinates with the First ECU to perform cooperative control. For example, step S44 showcases that the second ECU transmits implementation information to the First ECU.),
wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of pressurizing modes, set in the first pressurizing mechanism (“When the second ECU 220 judges as “No” in step S124 [i.e., transfer of the control information between the first control unit and the second control unit is interrupted], it judges that the operation of the first ECU 120 which is a communication partner is under suspension, in step S127.” That is, when the transfer of the control information between the first control unit and the second control unit is interrupted, the second ECU determines that the first ECU’s current pressurizing mode is an operation stop mode (i.e., a failure mode). See at least ¶ 138 and Fig. 8.), and 
wherein the second control unit is configured to control the second pressurizing mechanism according the pressurizing mode estimated by the second control unit in a state in which the transfer of the control information is interrupted (“When the second ECU220 judges as “No” in step S124, it judges that the operation of the first ECU120 which is a communication partner is under suspension, in step S127. In this case, in step S128, the second ECU220 shifts the brake control mode to a fail-safe mode B2, and once ends this routine.” That is, the second ECU will control its corresponding second pressurizing mechanism upon determining the transfer of the control information is interrupted. See at least ¶ 138 and Fig. 8.).
Nakaoka fails to explicitly disclose wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value.
Nevertheless, Besier teaches wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value (Secondary brake system comparing pressure values of the primary brake system to brake pressure demand Psoll in order to determine normal operation or malfunction—i.e., whether the primary brake system is in a normal mode or in a failure mode. See at least ¶¶ 90–91; see also ¶ 87 which discusses that the above teaching applies to scenarios such as when bus communication is no longer possible.).
Nakaoka discloses a brake control device comprising a first and a second control unit, in which the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism. Besier teaches wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value.
It would have been obvious to one of ordinary skill in the art to modify the invention of Nakaoka with the feature of: wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value, as taught by Besier, because this feature is useful for enabling a second control unit to determine a pressurizing mode of the first control unit due to the fact that, as Besier points out, “since the secondary brake system 30 is connected downstream of the primary brake system 10, 20; 110, said secondary brake system can … detect one of the generated brake pressures in the front-wheel brake circuits of the primary brake system 10, 20; 110 and compare it with the brake pressure demand Psoll, and thus monitor the primary brake system.” (Besier, ¶ 88)
As to claim 4, Nakaoka discloses wherein when the transfer of the control information between the first control unit and the second control unit is interrupted, the second control unit estimates the current pressurizing mode set in the first pressurizing mechanism, based on the pressurizing mode set in the first pressurizing mechanism immediately before the interruption (“When the second ECU220 judges as “Yes” in step S124, it judges that the first ECU120 which is a communication partner is under operation, in step S125. That is, the second ECU220 judges that the cause for a communication with the first ECU120 to be impossible is a trouble of a CAN communication.” That is, when communication is interrupted, the second ECU can determine that the first ECU is still under normal operation—i.e., the first ECU operating state is the same as it was immediately before the interruption. See at least ¶ 137.).
	As to claims 5 and 8, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the second control unit controls the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit, the second control unit keeps the control by the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit until a braking state is released.
	Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the foregoing feature because the absence of this configuration of control would be counterintuitive to the operation of the invention. Specifically, in the regular operation of performing control via the second control unit—e.g., entering a fail-safe mode upon determining that the first control unit has failed—there is no benefit to stop control via the second control unit before a braking state is released. In other words, the second control unit maintaining fail-safe control until a braking state is released would have been an obvious feature to implement; for instance, the second control unit would maintain a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  
Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka in view of Besier as applied to claim 1, further in view of Hatano (US20080223675A1).
	As to claim 3, the combination of Nakaoka and Besier fails to explicitly disclose a hydraulic pressure holding unit that, when the transfer of the control information between the first control unit and the second control unit is interrupted during braking, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period after the transfer of the control information between the first control unit and the second control unit is interrupted.
	Nevertheless, Hatano teaches a hydraulic pressure holding unit that, when a failure pertaining to the brake system occurs, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period (“If a problem occurs … the brake fluid pressure of the wheel cylinder is maintained for a predetermined time by closing the opening and closing valve provided in the fluid passage which connects the slave cylinder to the wheel cylinder.” See at least ¶ 10.).
Nakaoka discloses a brake control device comprising a first and a second control unit, in which the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism. Besier teaches wherein the second control unit is configured to estimate, when the transfer of the control information between the first control unit and the second control unit is interrupted, a current pressurizing mode, of the plurality of the pressurizing modes, set in the first pressurizing mechanism based on the pressurizing amount with respect to the operation amount equivalent value. Hatano teaches a hydraulic pressure holding unit that, when a failure pertaining to the brake system occurs, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period.
It would have been obvious to one of ordinary skill in the art to modify the combination of Nakaoka and Besier to include the feature of: a hydraulic pressure holding unit that, when a failure pertaining to the brake system occurs, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period, as taught by Hatano, to yield the feature of: a hydraulic pressure holding unit that, when the transfer of the control information between the first control unit and the second control unit is interrupted during braking, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period after the transfer of the control information between the first control unit and the second control unit is interrupted, because, as suggested by Hatano, the above feature is useful for, when a failure pertaining to the brake system occurs “to cause the master cylinder to build up sufficient brake fluid pressure for a backup process.” (Hatano, ¶ 10). Indeed, one of ordinary skill in the art would have recognized that the control information between the first control unit and the second control unit being interrupted during braking corresponds to a failure pertaining to the brake system.
	As to claim 7, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the second control unit controls the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit, the second control unit keeps the control by the second pressurizing mechanism according to the pressurizing mode estimated by the second control unit until a braking state is released.
	Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the foregoing feature because the absence of this configuration of control would be counterintuitive to the operation of the invention. Specifically, in the regular operation of performing control via the second control unit—e.g., entering a fail-safe mode upon determining that the first control unit has failed—there is no benefit to stop control via the second control unit before a braking state is released. In other words, the second control unit maintaining fail-safe control until a braking state is released would have been an obvious feature to implement; for instance, the second control unit would maintain a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  
Conclusion
The following prior art made of record and not relied upon pertains to Applicant’s disclosure:
Takuechi et al. (US20140008967A1) teaches a “REG control mode” which is a pressurizing mode that is used when an ECU fails, in which said mode is set so that a pressurizing amount of the brake fluid with respect to an operation amount equivalent value, which corresponds to an operation amount on a brake operating member, is different from each other (See at least ¶ 85), and
Kamiya et al. (WO2015008525A1) teaches estimating a current pressurizing mode based on the pressurizing amount with respect to the operation amount equivalent value. (See at least ¶¶ 29–30).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668